DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui et al. PGPub 2018/0339485.
	Mitsui discloses, regarding claim 1, a sheet processing apparatus for performing binding processing for a sheet bundle formed from a plurality of sheets, comprising:
an application unit (80) configured to apply a liquid to a sheet wherein the application unit applies the liquid to an outermost sheet of the sheet bundle (see at least ¶0073), and a static surface tension of the liquid is lower than a static surface tension of water; and

wherein in the sheet bundle, a liquid application region which is applied with the liquid and a pressurizing region which is pressurized by the pressurizing teeth are provided to overlap each other (see at least fig.20,21).
The Examiner notes that prior art discloses at least all the structural limitations of the apparatus claim and is fully capable of performing the recited functions, and thus fully anticipates the claim.  Specifically, with respect to [regarding claim 1] “static surface tension of the liquid is lower than a static surface tension of water”, [regarding claim 2] “wherein a dynamic surface tension of the liquid is lower than a dynamic surface tension of water”, [regarding claim 3] “wherein the static surface tension of the liquid is not higher than a critical surface tension of the sheet to undergo the binding processing”, and [regarding claim 5] “wherein the liquid includes a surfactant”, the Examiner notes that the “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  See also MPEP 2114 I and MPEP 2115.
Regarding claim 4, wherein each of the pressurizing teeth includes a supply hole (86), and the application unit supplies the liquid to the outermost sheet from the supply holes (see at least fig.22, ¶0153).

wherein, in a case where the number of sheets of the sheet bundle is not larger than a predetermined number, the binding processing unit performs the binding processing without applying the liquid by the application unit (see at least ¶0112,0132).
Regarding claim 7, wherein a region where the liquid is applied to the sheet is part of a region against which the pressurizing teeth abut (see at least fig.22, ¶0153).
Regarding claim 8, an image forming system comprising: an image forming apparatus (3) configured to form an image on a sheet; and a sheet processing apparatus defined in claim 1 as a processing apparatus configured to process the sheet discharged from the image forming apparatus (see at least fig.1).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Paveletzke et al. (PGPub 2020/0275809) discloses a liquid binding agent including a surfactant for binding a stack of sheets (see at least ¶0064).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        4/14/2021